Citation Nr: 0212546	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran, who had active service from May 1942 to May 
1943, died at age 86 on July 2, 1999.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO), which denied, in 
pertinent part, service connection for the cause of the 
veteran's death.

The appellant requested and was scheduled for a hearing 
before a traveling Member of the Board on September 11, 2002.  
Prior to the hearing date, the appellant withdrew her hearing 
request.  See 38 C.F.R. § 20.704(e) (2001).  Accordingly, the 
Board will proceed with consideration of the appellant's 
claim based on the evidence of record, as she requested.


FINDINGS OF FACT

1.  The veteran died in July 1999; the death certificate 
listed the immediate cause of death as cardiac arrest due to 
coronary artery atherosclerosis.   

2.  During his lifetime, the veteran's sole service-connected 
disability was an anxiety disorder.  

3.  The competent medical evidence of record indicates that 
an anxiety disorder did not likely cause or contribute to the 
cause of the veteran's death.  


CONCLUSION OF LAW 

A service-connected disability was neither the principal 
cause nor a contributory cause of the veteran's death.  
38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 (2001); 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the appellant's claim.  The appellant, 
moreover, has been accorded ample opportunity to present 
evidence and argument.  Further, she has been notified of the 
evidence needed to establish the benefit sought, and she has 
been advised regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
appellant.  Id.; Soyini, supra.

Factual Background 

The veteran performed honorable active service during World 
War II; as noted above, he was separated from service in May 
1943.  

The RO granted service connection for anxiety type 
psychoneurosis evaluated as 10 percent disabling from June 
1943 to May 1948 and zero percent disabling from May 1948.  
By June 1949 rating decision, the RO increased the evaluation 
to 10 percent, effective in March 1949, and from September 
1954, he received VA disability compensation at a 30 percent 
rating, based on his sdrvice-connected anxiety reaction.  The 
veteran had no other service-connected disability.  

February 1996 private medical records indicated that the 
veteran was hospitalized for significant congestive heart 
failure.  

1998 private medical records reflected that the veteran 
suffered from significant insulin-dependent diabetes 
mellitus.  He also had chronic anemia, coronary artery 
disease with stable congestive heart failure, gastritis, 
Parkinson's disease, and a hiatal hernia.  He was not 
considered a good candidate for bypass surgery.  

On July 2, 1999, the veteran died at the age of 86.  The 
immediate cause of his death was listed officially on the 
death certificate as cardiac arrest due to coronary artery 
atherosclerosis.  Other significant conditions contributing 
to death but not related to the cause of death were diabetes 
mellitus and an old cerebral infarction.  No autopsy was 
reported to have been performed.  

That month, the appellant filed a claim for VA death benefits 
based on the assertion that service connection was warranted 
for the cause of the veteran's death.  

By August 1999 decision, the RO denied service connection for 
the cause of the veteran's death and for eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 
35.  The Board notes that the latter matter is not before it 
because that appellant did not initiate an appeal with 
respect to the denial of Chapter 35 benefits.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2001).  

In her February 2000 substantive appeal, the appellant 
indicated that the veteran had suffered from anxiety disorder 
and that because that disorder originated in service and 
since she was forced to cope with the disability throughout a 
56-year marriage, she was "entitled to his benefits."

On March 2001 VA medical opinion report, the examiner did a 
full post-mortem review of the claims file and indicated that 
the veteran had been treated in the VA medical system for 
"many years" and carried diagnoses of diabetes mellitus and 
ischemic heart disease.  He had multivessel disease with 
recurrent congestive heart failure.  He was not a candidate 
for aggressive heart therapy due to his overall clinical 
condition, which included elevated creatinine.  It was noted 
that the claims file was reviewed and that no evidence was 
found of treatment for anxiety disorder.  With respect to 
whether the veteran's anxiety disorder contributed to his 
coronary artery disease, diabetes mellitus, or cerebral 
infarction, the examiner indicated that it was unclear 
whether the veteran actually suffered from anxiety disorder.  
The examiner opined that only in cases with extreme histories 
of stress could the assertion be made that stress contributed 
materially to a medical condition.  Because a review of the 
file did not reflect a history of extreme anxiety disorder, 
the examiner opined that such did not contribute to the 
veteran's death; rather he arrived at the medical opinion 
"that his death was more likely than not the result of acute 
cardiac arrest, complicating coronary artery disease, and 
diabetes mellitus, with a history of old cerebrovascular 
accident."  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C. § 1310 (2002); 38 C.F.R. § 3.312 (2001).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").

Analysis

The record reflects that the only disability incurred or 
aggravated in service was anxiety disorder.  Over many years 
following his separation from service in 1943, the veteran 
developed various serious chronic ailments to include 
insulin-dependent diabetes mellitus, coronary artery disease 
with stable congestive heart failure and Parkinson's disease.  
However, there is no indication that such disabilities were 
incurred in or aggravated by service.  Indeed, even the 
appellant has not made that contention.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C. § 1310; 38 C.F.R. § 3.312.  The evidence, however, 
indicates unequivocally that the cardiac arrest which caused 
the veteran's death was entirely unrelated to anxiety 
disorder.  Also, as discussed above, his fatal heart disease 
was not attributable to service, but became manifest years 
after his separation from World War II service.  

The Board notes that on March 2001 VA medical opinion report, 
the examiner noted that the veteran had received medical 
treatment from VA.  The claims file does not contain those 
records.  Such omission is immaterial in this instance 
because the appellant is not prejudiced by their absence.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  From the 
medical opinion report, it is clear that the VA examiner 
reviewed all VA medical records, and the claims file 
contained sufficient private medical records to provide a 
clear picture of the state of the veteran's health.  
Normally, under VCAA, VA would be required to obtain the 
foregoing records.  38 U.S.C. § 5103A.  However, under 
§ 5103A(a)(2), VA is not required to provide assistance to 
the claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
instance, because the examiner was able to review all of the 
records prior to arriving at his medical conclusions, the 
physical presence of VA medical records in the file would 
serve no useful purpose and would not be of benefit to the 
appellant.  See also Soyini, supra.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the cause 
of the veteran's death was cardiac arrest that was in no way 
related to service or to a service-connected disability.  
38 U.S.C. § 5107; Gilbert, supra; Alemany, supra.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

